DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s After-Final Amendments/Remarks filed on 18 February, 2021. The amendments overcome the rejection of claims 11-12 under 35 U.S.C. 112(b), and therefore, provide the claimed invention is in condition for allowance. The amendments have been entered, and accordingly, claims 1-13, 18-20, 29-36, 38-42, and 44-45 are allowed (see Examiner’s Reasons for Allowance below).

Allowable Subject Matter
Claims 1-13, 18-20, 29-36, 38-42, and 44-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
OSAKABE (US 5,713,413) and BOYRAZ (DE 102006114462 A1) are considered the closest prior art of record. However, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious:
“A thermosiphon device including: an evaporator section arranged to receive heat and evaporate a liquid; and a condenser section arranged to transfer heat from evaporated liquid to a surrounding environment to condense the evaporated liquid; the device comprising at least one flat multiport tube structure having a first section defining one or more flow channels, a second section defining one or more flow channels, and a web that extends between the first and second sections in a plane of the flat multiport tube structure, the web having a thickness in a direction perpendicular to the plane of the flat multiport tube structure that is less than a thickness of the first and second sections each defining one or more flow channels, wherein the first section defines a plurality of condensing channels, and the second section defines a vapor supply path of the condenser section.” (claim 1);
“A thermosiphon device including: an evaporator section arranged to receive heat and evaporate a liquid; and a condenser section arranged to transfer heat from evaporated liquid to a surrounding environment to condense the evaporated liquid; the device comprising at least one flat multiport tube structure having a first section defining one or more flow channels, a second section defining one or more flow channels, and a web that extends between the first and second sections in a plane of the flat multiport tube structure, the web having a thickness in a direction perpendicular to the plane of the flat multiport tube structure that is less than a thickness of the first and second sections each defining one or more flow channels, wherein the evaporator section includes at least one evaporation channel arranged to receive heat and evaporate a liquid in the at least one evaporation channel and a liquid return path for delivering condensed liquid to the at least one evaporation channel; and the condenser section includes at least one condensing channel arranged to transfer heat from evaporated liquid to a surrounding environment to condense the evaporated liquid and a vapor supply path for delivering evaporated liquid to the at least one condensing channel; wherein the at least one evaporation channel and the liquid return path are part of a flat multiport tube structure in which the first section defines the at least one evaporation channel and the second section defines the liquid return path, and wherein the at least one condensing channel and the vapor supply path are part of a flat multiport tube structure in which the first section defines at least one condensing channel and the second section defines the vapor supply path.” (claim 2); and
“A thermosiphon cooling device including: an evaporator section arranged to receive heat and evaporate a liquid; and a condenser section arranged to transfer heat from evaporated liquid to a surrounding environment to condense the evaporated liquid; the device comprising at least one flat multiport tube structure having a first section defining one or more flow channels, and a web that extends laterally away from the first section in a plane of the flat multiport tube structure, the web having a thickness in a direction perpendicular to the plane of the flat multiport tube structure that is less than a thickness of the first section defining one or more flow channels, wherein the first section defines a plurality of condensing channels, and the evaporator section includes a multiport tube structure that defines a plurality of evaporation channels, the device further comprising a vapor supply path and a liquid return path fluidly coupling the plurality of condensing channels and the plurality of evaporation channels.” (claim 30).
As the above mentioned references fail to anticipate or render obvious, absent impermissible hindsight reasoning, the claimed invention of claims 1, 2, and 30, the dependent claims, thereof, have been found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/5/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763